Case: 1:17-md-02804-DAP Doc #: 1281 Filed: 01/18/19 1 of 3. PageID #: 35432




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO í75)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,228 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:


                   Jan 18, 2019
                                                      Jeffery N. Lüthi
                                                      Clerk of the Panel
Case: 1:17-md-02804-DAP Doc #: 1281 Filed: 01/18/19 2 of 3. PageID #: 35433




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                  MDL No. 2804



                  SCHEDULE CTOí75 í TAGíALONG ACTIONS



  DIST     DIV.      C.A.NO.       CASE CAPTION


ALASKA

                                   Aleutian Pribilof Islands Association, Inc. v. Purdue
  AK         3       18í00294      Pharma L.P. et al

ARIZONA

   AZ        2       18í04866      Maricopa, County of v. Purdue Pharma LP et al

CALIFORNIA CENTRAL

                                   Riverside San Bernardino County Indian Health, Inc. v.
  CAC        5       19í00005      Purdue Pharma L.P. et al

CALIFORNIA NORTHERN

                                   City and County of San Francisco et al v. Purdue
  CAN        3       18í07591      Pharma L.P. et al

FLORIDA SOUTHERN

                                   City of Deerfield Beach, Florida v. Purdue Pharma L.P.
  FLS        0       18í63076      et al

INDIANA SOUTHERN

                                   TOWN OF MOORESVILLE, INDIANA v.
  INS        1       18í04058      AMERISOURCEBERGEN DRUG CORPORATION et
                                   al
                                   TOWN OF PLAINFIELD, INDIANA v.
  INS        1       18í04062      AMERISOURCEBERGEN DRUG CORPORATION et
                                   al

KANSAS

                                   Unified Government of Wyandotte County/Kansas City,
   KS        2       18í02696      Kansas v. AmerisourceBergen Drug Corporation et al
Case: 1:17-md-02804-DAP Doc #: 1281 Filed: 01/18/19 3 of 3. PageID #: 35434

LOUISIANA WESTERN

                                   City of Saint Martinville v. AmerisourceBergen Corp et
  LAW        6       18í01635      al

MASSACHUSETTS

                                   Town of Dedham, Massachusetts v. Amerisourcebergen
  MA         1       18í12614      Drug Corporation et al
                                   Town of Stoughton, Massachusetts v.
  MA         1       18í12615      Amerisourcebergen Drug Corporation et al
                                   Town of Orange, Massachusetts v. Amerisourcebergen
  MA         3       18í30199      Drug Corporation et al

NEW YORK NORTHERN

  NYN        8       18í01478      Saint Regis Mohawk Tribe v. Purdue Pharma, L.P. et al

NORTH CAROLINA WESTERN

                                   Haywood County v. AmerisourceBergen Drug
  NCW        1       18í00363      Corporation et al

PENNSYLVANIA EASTERN

  PAE        2       18í05595      WILSON v. PURDUE PHARMA, LP et al
                                   COUNTY OF CARBON v. PURDUE PHARMA L.P.
  PAE        2       18í05625      et al Opposed 1/17/19
                                   DELAWARE COUNTY, PENNSYLVANIA v.
  PAE        2       18í05627      PURDUE PHARMA L.P. et al Opposed 1/16/19

WASHINGTON WESTERN

 WAW         2       18í01853      City of Anacortes et al v. Purdue Pharma, L.P. et al
